Citation Nr: 0929741	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than November 12, 
2002, for the grant of service connection for achalasia. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1951 to June 1957 
in the U.S. Army, and from September 1957 to December 1965 in 
the U.S. Air Force.

By January 2005 rating decision, the RO granted service 
connection for achalasia and assigned a 30 percent rating, 
effective from July 26, 2004.  In February 2005, the Veteran 
requested an earlier effective date for the grant of service 
connection for achalasia.  By April 2005 rating decision, the 
RO granted an effective date of November 12, 2002, for the 
grant of service connection for achalasia.  This matter comes 
before the Board of Veterans' Appeals (Board) from an October 
2005 rating decision of the above Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an effective date earlier than November 12, 2002, for the 
assignment of a 30 percent disability rating for achalasia.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  By October 1978 rating decision, the RO denied service 
connection for achalasia.

2.  The October 1978 RO rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

3.  The Veteran's claim of entitlement to service connection 
for achalasia was denied by the RO in October 1978; he did 
not appeal that determination, so it was final.

4.  In June 1989, August 1992, September 1993, and December 
1993, the Veteran filed requests to reopen his claim for 
service connection for achalasia.  He did not file appeals of 
the related RO decisions dated in December 1993, June 1994, 
and August 1994; thus those RO decisions all became final.  

5.  Following the most recent previous final disallowance of 
the claim for service connection for achalasia in August 
1994, the Veteran next filed, on July 28, 1998, a request to 
reopen his claim for service connection for achalasia.  

6.  The RO did not address the July 28, 1998, formal claim 
for service connection for achalasia until the Veteran 
submitted another claim to reopen in November 2002; the July 
28, 1998, claim remained pending until that time.


CONCLUSIONS OF LAW

1.  The October 1978 RO rating decision was not a product of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105 
(2008).

2.  An earlier effective date of July 28, 1998, but no 
earlier, is warranted for the grant of service connection for 
achalasia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify (pertaining to the 
earlier effective date claim) was satisfied by way of a 
letter sent to the Veteran in August 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Finally, the Board notes the RO sent the Veteran letters in 
November 2008, January 2009, and April 2009, informing him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not alleged or 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  

Thus, the Board concludes that all required notice has been 
given to the Veteran.  The Board also notes that part of the 
present claim for an earlier effective date is predicated on 
allegations of CUE in a prior rating decision.  In that 
regard, the Court has held that the VCAA does not apply to 
CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Hence, a lengthy discussion of the impact of the VCAA to the 
CUE claim in this matter is not necessary.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim for an earlier 
effective date.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

Service treatment records (STRs) from the Veteran's second 
period of active service, in the Air Force, from September 
1957 to December 1965, show that on his enlistment 
examination in September 1957 a chest X-ray of his heart and 
lungs was normal.  In September 1961 he complained of a sore 
throat, and was found to have a red and infected pharynx.  In 
August 1964 he complained of a sore throat and difficulty 
swallowing, and there was a notation of mild pharyngitis.  In 
August 1965, he underwent examination in preparation for 
separation, during which a routine chest film revealed a 
density along the right heart border.  He reported having 
dysphagia for the past eight years.  He then underwent an 
upper GI series and cardiac series which revealed a mega 
esophagus with constriction at the cardio-esophageal 
junction.  Further testing was reported to show an enlarged 
esophagus, apparently representing achalasia or cardiospasm.  
The Veteran was transferred from Castle Air Force Base and 
admitted to the gastroenterology clinic at Letterman Army 
General Hospital for evaluation and treatment, with a 
provisional diagnosis of megaesophagus.  

A summary of the Veteran's in-service hospitalization shows 
that he remained hospitalized from September to  November 
1965.  With regard to his history, the Veteran reported he 
had experienced sticking of solid food behind the lower 
sternal area for approximately 8 years, which had been 
moderately progressive.  He was able to consume solid food, 
and consumed considerable quantities of fluid with his meals 
which aided him getting the meal into his stomach.  His 
family history was noted to be noncontributory.  Surgery was 
cancelled due to the Veteran's objecting to accepting blood 
transfusions if necessary during surgery.  At discharge it 
was noted that he remained symptomatic to the same degree he 
was upon admission, and was not debilitated or disabled.  He 
was able to maintain his weight with modification of the diet 
to which he was accustomed, concentrating on solid foods and 
ingesting large amounts of liquids with meals.  He was felt 
ready for active duty or administrative discharge.  The 
discharge diagnoses included "Achalasia, untreated, 
unchanged.  LOD [line-of-duty], Yes.  Service aggravated.  
Not disqualifying".  

In November 1965, the Veteran underwent Medical Board 
proceedings which found that he was medically fit for further 
military service, and had "achalasia, untreated, 
unchanged".  The Medical Board indicated that the Veteran's 
achalasia was in the line of duty, had an approximate date of 
origin of 1957, had not existed prior to entry on active 
duty, and had been aggravated by active duty.  The Medical 
Board recommended that the Veteran be returned to his duty 
station for separation.  On his separation examination in 
November 1965, it was noted that he had achalasia, untreated, 
unchanged; LOD, yes; service aggravated; not disqualifying."

Received from the Veteran in August 1978 was a formal claim 
for service connection for an "enlarged esophagus".

In the October 1978 rating decision, the RO denied the claim, 
concluding that the Veteran's achalasia was a congenital or 
developmental defect and therefore was not a disease or 
injury within the law.  The RO also noted that cardiospasm 
was within the natural progression of achalasia of the 
esophagus.  By letter dated in November 1978 the Veteran was 
advised of the rating decision, as well as his appellate 
rights.  

Received from the Veteran in June 1989 was a formal claim (on 
VA Form 21-526) for service connection for an esophageal 
problem and constricted esophagus at cardio-esophageal 
junction, 1965.  He also submitted copies of private 
treatment records dated in March 1980 showing he underwent an 
esophagoscopy.  It was noted that that he had achalasia, and 
examination showed he had a markedly inflamed esophagus with 
the walls coated with food material.  He was discharged and 
placed on a liquid diet and was to have the study repeated in 
a few days.

In a July 1989 confirmed rating decision, the RO found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an esophageal 
condition.  By letter dated in July 1989 the Veteran was 
advised of the RO's decision.  He was again advised that 
achalasia of the esophagus is a developmental abnormality and 
is not a disability for VA purposes.  

In a July 1989 letter, the RO advised the Veteran that the 
October 1978 decision was final, and that in order to reopen 
his claim he needed to s submit new and material evidence 
showing that this disability arose in or became worse as a 
result of his military service. 

Received from the Veteran in August 1992 was a request to 
reopen his claim for service connection for an esophageal 
problem.  

In October 1992 the RO sent the Veteran a letter exactly the 
same as the July 1989 letter, which told the Veteran that the 
October 1978 was final and that in order to reopen his claim 
he needed to submit new and material evidence showing that 
this disability arose in, or became worse as a result of, his 
military service. 

Received from the Veteran in June 1993 was a statement (on VA 
Form 21-4138) in which he reported he had been held over from 
discharge by the military, for 54 days at Letterman Hospital 
in 1965, so that the Air Force could correct his enlarged 
esophagus.  He indicated he had been denied compensation 
before, possibly because his medical records did not reflect 
those 54 days at Letterman.  

Received from the Veteran in September 1993 was a formal 
claim (on VA Form 21-526) in which he claimed service 
connection for a mega esophagus.  By letter dated in December 
1993, the RO essentially denied the claim and again advised 
him that he needed to submit new and material evidence to 
reopen his claim.

Received from the Veteran in January 1994 was a formal claim 
(on VA Form 21-526) in which he claimed service connection 
for an enlarged esophagus in 1965.  By letter dated in June 
1994, the RO again denied the Veteran's claim and advised him 
he needed to submit new and material evidence to reopen his 
claim.

Received from the Veteran were three lay statements - two 
from friends and one from a fellow servicemember - which 
discussed the Veteran's symptoms that they had observed 
during and after service.  By letter dated in August 1994, 
the RO again denied the Veteran's claim for achalasia of the 
esophagus and advised him he needed to submit new and 
material evidence to reopen his claim.

Received from the Veteran on July 28, 1998, was a formal 
claim (on VA Form 21-526) in which he claimed service 
connection for exposure to Agent Orange while stationed in 
Vietnam, and an esophagus abnormality that started in 1965.  
In a September 1998 letter, the RO advised the Veteran that 
he needed to identify a disability resulting from his 
reported exposure to Agent Orange.  In a January 1999 letter, 
the RO advised the Veteran that since he had not provided a 
disability related to exposure to herbicides, his claim must 
be denied.

Received from the Veteran on November 12, 2002, was a claim 
for service connection for "exposure to herbicides due to 
the exposure to Agent Orange" indicating that he had 
achalasia of the esophagus.  In a February 2003 letter, the 
RO acknowledged that the Veteran had filed a claim for 
service connection for achalasia.  The RO advised the Veteran 
that "[a]ccording to Federal Regulations, achalasia is not a 
disease or injury for compensation purposes and disability 
resulting from it may not be service-connected."  The RO 
further advised that his achalasia was "considered a 
congential or developmental defect which is unrelated to 
military service and not subject to service connection", and 
that his claim would no longer be processed because they 
could not grant service connection for this condition by law.

Received from the Veteran in July 2004 was a request to 
reopen his claim for service connection for achalasia as 
aggravated by service.  The date stamp on the document (VA 
Form 21-4138) shows that the letter was received on July 30, 
2004.

On VA examination in October 2004, the examiner diagnosed 
achalasia and indicated that the Veteran'\'s achalasia had 
"certainly" been present since service and that the Veteran 
deserved service connection.  

In an October 2004 VA treatment record labeled as an 
"addendum" it was noted that the Veteran's military records 
had been lost in a fire in Missouri.  There was a notation 
that he had been encountering difficulties because his 
records were destroyed.

By January 2005 rating decision, the RO granted service 
connection for achalasia and assigned a 30 percent rating, 
effective from July 26, 2004.  The RO indicated that the 
grant of service connection for achalasia was based on STRs 
noting achalasia at the November 1965 separation examination, 
VA treatment records, and the VA examiner who "noted it has 
been present since your military service, and he opined that 
it is service-connected".  

In February 2005, the Veteran requested an earlier effective 
date for the grant of service connection for achalasia.  By 
April 2005 rating decision, the RO granted an effective date 
of November 12, 2002, for the grant of service connection.

By October 2005 rating decision, the RO denied an effective 
date earlier than November 12, 2002, for the grant of service 
connection for achalasia.  In the reasons for decision, the 
RO cited reasons including the VA General Counsel's opinion 
(VAOPGCPREC 1-90) issued in March 1990, which re-interpreted 
the existing law regarding service connection of 
congenital/developmental diseases.  

III.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  This rule 
holds true in cases of de novo claims for service connection, 
except when a claim is received within one year after 
separation from service, in which case the effective date of 
the award is the day following separation from service.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400, 3.400(b)(2)(i).

An unappealed October 1978 rating decision denied the 
veteran's claim of service connection for achalasia.  That 
decision is final and is not subject to revision in the 
absence of CUE in the decision.  38 U.S.C.A. §§ 7105, 5109A; 
38 C.F.R. § 3.105(a); see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).

Generally, the Veteran contends that he should be entitled to 
an effective date earlier than November 12, 2002, for the 
grant of service connection (and assignment of a 30 percent 
rating) for achalasia.  He has contended he should be 
entitled to an effective date in 1978, essentially claiming 
that there was clear and unmistakable error in that rating 
decision.  He also contended that he should at least be 
entitled to an effective date in 1990.  The Board will first 
address the veteran's assertion that there was CUE in the 
October 1978 rating decision.

A.  Clear and Unmistakable Error

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  Such a final decision may, however, be 
reversed or amended where evidence establishes that it was a 
product of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992) (en banc).  "It must always be remembered that CUE is 
a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell, 3 Vet. App. at 313-14.  
Even if error is found in the prior decision, for a finding 
of CUE it must be the case that reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, 3 Vet. App. at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the RO's action in October 1978 in determining 
whether CUE existed at that time.

As noted above, the Veteran has contended he should be 
entitled to an effective date in 1978, essentially based on 
the theory that there was clear and unmistakable error in the 
October 1978 RO rating decision.  He had indicated that he 
was hospitalized in service for treatment for achalasia and 
has claimed that the RO did not have access to these STRs in 
renderings its decisions.  

In the October 1978 rating decision, the RO denied service 
connection for achalasia, concluding that the Veteran's 
achalasia was a congenital or developmental defect and 
therefore was not a disease or injury within the law.  The RO 
also noted that cardiospasm was the natural progression of 
achalasia of the esophagus.  

The only evidence of record at that time were service 
treatment records from the Veteran's second period of active 
duty, from September 1957 to December 1965.  These records 
appear to be complete (as to that period of service).  The 
records show that in September 1965, a routine chest film 
revealed a density along the right heart border.  Further 
testing showed an enlarged esophagus, apparently representing 
achalasia or cardiospasm.  He was hospitalized for two 
months, and the discharge diagnoses included "Achalasia, 
untreated, unchanged.  LOD, Yes.  Service aggravated.  Not 
disqualifying".  He underwent Medical Board proceedings 
which found that he had "achalasia, untreated, unchanged".  
The Medical Board indicated that his achalasia was in the 
line of duty, had an approximate date of origin of 1957, did 
not exist prior to entry on active duty, and was aggravated 
by active duty.  

After reviewing the STRs, the RO issued a decision in October 
1978, finding that the Veteran's achalasia was a congenital 
or developmental defect, and pursuant to the pertinent 
regulations, found that the Veteran's achalasia was not a 
disease or injury within the law.  The RO also essentially 
considered the Veteran's achalasia as pre-existing service, 
based on the pertinent regulation, and determined that 
cardiospasm was the natural progression of achalasia of the 
esophagus.  

In determining whether the RO committed CUE in the October 
1978 decision, the Board will first determine whether the 
correct facts, as they were known at the time, were before 
the adjudicator.  In that regard the Board notes that the 
Veteran's STRs from his second period of active duty (the 
period wherein he claims his achalasia had its onset) were of 
record at the time of the October 1978 decision.  These STRs 
appear to be complete, and include a detailed summary of his 
1965 diagnosis of, and hospitalization for, achalasia.  
Although the Veteran has subsequently claimed that such STRs 
were not considered by the RO, and a VA treatment record in 
October 2004 includes a notation that the Veteran's STRs were 
destroyed in a fire, the Board finds that such allegations 
are not supported by the record.  If there are missing STRs, 
they may be the STRs from his first period of active service, 
which do not appear to have been associated with the claims 
file and do not appear to be pertinent to this claim, since 
the allegation is that achalasia had an onset during the 
first period of active duty and the Veteran dates his first 
symptoms as having occurred during the second period of 
active duty.  

Thus, in examining the RO's October 1978 decision, the Board 
finds that this was the conclusion of all the medical 
evidence of record at that time, and, therefore, the Board 
must conclude that the RO's findings were consistent with and 
supported by the evidence then of record.  Even though the RO 
did not refer to the nature of achalasia as being a pre-
existing disease and did not specifically address the 
presumption of soundness, it does appear from the RO's brief 
findings in the October 1978 decision that the RO was aware 
of, and at least addressed this theory of entitlement.  
Moreover, had the RO in 1978 made a materially incorrect 
characterization of any of the STRs then there might have 
been a viable CUE claim in this case if the Veteran were also 
able to demonstrate that correction of the error would 
"manifestly" have changed the outcome.  See Russell v. 
Principi, supra. However, the Veteran has made no such 
showing.  Rather, it appears that his position in this appeal 
amounts to no more than "a disagreement as to how the facts 
were weighed or evaluated" and t his cannot form the basis 
for a claim of CUE.  Damrel v. Brown, supra.  

With regard to whether the statutory or regulatory provisions 
extant at the time were correctly applied, the Board notes 
that pursuant to the provisions of 38 C.F.R. § 3.303(c) in 
effect at that time and still in effect today, congenital or 
developmental defects or conditions are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  

Also, pursuant to the provisions of 38 C.F.R. § 3.306(a) in 
effect at that time and still in effect today, a pre-existing 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
C.F.R. § 3.306(a).

After the October 1978 RO rating decision, VA Office of 
General Counsel issued an opinion finding that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the condition 
was incurred in or aggravated during service.  See VAOPGCPREC 
1-85 (Mar. 5, 1985), subsequently re-issued as VAOPGCPREC 82-
90 (July 18, 1990).  

In September 1988, VA General Counsel issued another 
precedent opinion to update the previous opinion provided in 
VAOPGCPREC 1-85, holding that a hereditary disease under 38 
C.F.R. § 3.303(c) does not always rebut the presumption of 
soundness, and that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rating during service.  VAOPGCPREC 8-88 
(Sept. 29, 1988) (reissued as VAOPGCPREC 67-90).  

In March 1990, VA General Counsel issued an opinion holding 
that service connection may be established pursuant to 38 CFR 
3.309(a) if a hereditary or familial disease first became 
manifest to a compensable degree within the presumptive 
period following discharge from service provided the 
rebuttable presumption provisions of 38 CFR 3.307 are 
satisfied.  See VAOGCPREC 1-90, March 16, 1990).

These interpretations were not, however, in effect at the 
time of the October 1978 RO decision and thus cannot be 
considered in assigning CUE.  Thus, it appears that, prior to 
the General Counsel opinions of the 1980s and 1990s, the RO's 
October 1978 decision regarding congenital diseases and 
aggravation of a congenital disease cannot be CUE.  
Concerning this, the Board notes that the RO in 1978 was 
bound to apply the regulations in effect at that time.  Thus, 
it cannot be said that the RO incorrectly applied the 
statutory or regulatory provisions extant at the time.  

The Board finds that the RO correctly applied the governing 
legal authority in effect at the time of the October 1978 RO 
decision.  Considering the evidence available at the time of 
such decision, and the law then in effect, there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that service connection for achalasia was warranted 
at that time.  There is no undebatable error of fact or law 
that would have manifestly changed the outcome.  The Board 
cannot, by law, review an older unappealed decision based on 
evidence that did not exist at the time of the older 
decision.  Although the Board acknowledges that the veteran's 
claim for service connection for achalasia was granted in 
2005, that claim was granted on the basis of new evidence 
which was not in the record at the time of the October 1978 
rating decision, and on the basis of post-1978 
interpretations of the applicable law by the VA General 
Counsel.  Therefore, the Board finds no CUE in the October 
1978 RO rating decision.  38 C.F.R. § 3.105 (a).  Because 
there was no CUE in that rating decision, that decision 
became final.  

2.  Earlier Effective Date

According to the statute and regulation, the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, as noted 
above, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, 
and they are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. § 
3.114.  If a claim is reviewed more than one year after the 
effective date of the liberalizing law or VA issue, benefits 
may be authorized for a period of one year prior to the date 
of receipt of the request for review.  See McCay v. Brown, 9 
Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997); 
38 C.F.R. §§ 3.114, 3.400(p).

The Veteran essentially contends that the effective date for 
the grant of service connection for achalasia should be in 
1978, or, in the alternative, 1990.  

The Board finds that, based upon the applicable laws and 
regulations, it is the date of the claim, not the date of 
onset of an illness or disability, which is the determining 
criterion for the award of an effective date of service 
connection in this case.  Therefore, while the Veteran 
contends (and the Board can accept, solely for the purpose of 
our present analysis) that his achalasia began many years 
prior to August 1994, as explained above, that is not a basis 
upon which the Board may award him an earlier effective date 
for the establishment of service connection.  

As noted above, the RO denied the Veteran's original service 
connection claim for achalasia in October 1978.  He did not 
file an appeal of that rating decision, and it became final.  
38 U.S.C.A. § 7105(c).  The Board also notes that the Veteran 
subsequently filed multiple requests to reopen his claim for 
service connection for achalasia, including in June 1989, 
August 1992, September 1993, December 1993, July 1998, 
November 2002, and July 2004.  Because he did not file 
appeals of any of the related RO decisions (including in July 
1989, December 1993, June 1994, and August 1994), those RO 
decisions were all final.  38 U.S.C.A. § 7105(c).  Therefore, 
the Board finds that the last final disallowance of the 
Veteran's claim before the present case was an August 1994 
letter from the RO.  Because those RO decisions became final, 
the Veteran is not entitled to any of those earlier claim 
dates as the effective date of the current grant of service 
connection for achalasia.  

Thus, the Board must look between August 1994 and November 
2002 to determine whether the Veteran filed any additional 
requests to reopen his claim for service connection for 
achalasia.  In that regard, the Board notes that on July 28, 
1998, he submitted a formal claim (VA Form 21-526) in which 
he claimed service connection for exposure to Agent Orange 
while stationed in Vietnam and an esophagus abnormality that 
started in 1965.  Although the RO sent subsequent letters to 
the Veteran in September 1998 and January 1999, those letters 
essentially dealt with his claimed exposure to Agent Orange 
and not his claim for service connection for achalasia.  
Thus, the Board concludes that the RO did not address the 
July 28, 1998, claim for service connection for achalasia, 
and, in fact, did not readdress the claim for service 
connection for achalasia until the Veteran submitted another 
claim for achalasia and a nervous disorder in November 2002.  
Accordingly, in the absence of contrary evidence, the Board 
finds that the preponderance of the evidence favors a grant 
of an effective date of July 28, 1998, for the grant of 
service connection for achalasia.  The matter of whether a 
compensable degree of disability was shown at any time during 
the intervening years will be addressed by the RO in 
effectuating this decision.


ORDER

An effective date of July 28, 1998, for the grant of service 
connection for achalasia, is granted, subject to the 
regulations governing payment of monetary awards.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


